10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cv-06107-LHK Document 14 Filed 11/17/20 Page 1of1

 

 

 

 

 

 

 

 

Reset Form
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
RICARDO N. PRADO )
) Case No: 5:20-cv-06107
a )
Plaintiff(s), ) APPLICATION FOR
y ) ADMISSION OF ATTORNEY
USCB, INC. ) PRO HAC VICE
(CIVIL LOCAL RULE 11-3)
Defendant(s).

J, EUGENE XERXES MARTIN, IV , an active member in good standing of the bar of
TEXAS , hereby respectfully apply for admission to practice pro hac vice in the
Northern District of California representing: USCB, INC. in the
above-entitled action. My local co-counsel in this case is PATRICIO ESQUIVEL ,an

 

attorney who is a member of the bar of this Court in good standing and who maintains an office
within the State of California.

 

 

 

MY ADDRESS OF RECORD: LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
MALONE FROST MARTIN 355 S. GRAND AVE., 32ND FLOOR
8750 N. CENTRAL EXPWY. SUITE 1850 LOS ANGELES, CA 90071
DALLAS, TX 75231

MY TELEPHONE # OF RECORD: LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
214-346-2630 480-467-2360

MY EMAIL ADDRESS OF RECORD: LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
XMARTIN@MAMLAW.COM PESQUIVEL@USBCINC.COM

 

 

Iam an active member in good standing of a United States Court or of the highest court of
another State or the District of Columbia, as indicated above; my bar number is: 24078928

A true and correct copy of a certificate of good standing or equivalent official document from said
bar is attached to this application.

I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

I declare under penalty of perjury that the foregoing is true and correct.
Dated; 11/13/20 EUGENE XERXES MARTIN, IV

 

APPLICANT

ORDER GRANTING APPLICATION
FOR ADMISSION OF ATTORNEY PRO HAC VICE

IT IS HEREBY ORDERED THAT the application of EUGENE XERXES MARTIN, IV_ is granted,
subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
designated in the application will constitute notice to the party.

 

Dated:

 

UNITED STATES DISTRICT/ MAGISTRATE JUDGE

PRO HAC VICE APPLICATION & ORDER

 
